Citation Nr: 0901178	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to June 
1945.  He died in June 1990.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.    


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO denied service 
connection for the cause of the veteran's death; and the 
appellant did not perfect an appeal as to that decision.

2.  Some of the additional evidence received since the May 
1991 rating decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the veteran's death, and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran died in June 1990.  The immediate cause of 
death was determined to be respiratory arrest, with an 
antecedent cause of chronic obstructive pulmonary disease; an 
underlying cause of chronic pulmonary tuberculosis and 
chronic bronchitis, and other significant conditions 
contributing to death listed as diabetes mellitus and 
psoriasis.

4.  Chronic obstructive pulmonary disease, chronic pulmonary 
tuberculosis, chronic bronchitis, diabetes mellitus, and 
psoriasis were not manifested during service or shown to be 
causally related to service, nor were any of these conditions 
proximately due to or the result of a service-connected 
disease or injury; neither diabetes mellitus nor active 
tuberculosis was manifested within one year of separation 
from service.

5.  At the time of the veteran's death, service connection 
was not in effect for any disorder, and a disability of 
service origin was not involved in the veteran's death.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied service 
connection for the cause of the veteran's death became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

2.  The evidence received since the May 1991 rating decision 
is new and material; the requirements to reopen service 
connection for the cause of the veteran's death have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2008).

3.  Chronic obstructive pulmonary disease, chronic pulmonary 
tuberculosis, chronic bronchitis, diabetes mellitus, and 
psoriasis were not incurred in or aggravated by service, may 
not be so presumed, and are not proximately due to or the 
result of a service-connected disease or disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining 
to the unestablished elements in order to reopen the 
previously denied claim.  Id. 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
With respect to the claim to reopen, in view of the Board's 
favorable decision to the extent of reopening the claim for 
service connection, further assistance is unnecessary to aid 
the appellant in substantiating the reopening claim on 
appeal.

Regarding the underlying claim for service connection, by way 
of a March 2007 letter and a September 2007 statement of the 
case, VA notified the appellant of the information and 
evidence needed to substantiate and complete a claim.  This 
notice discussed the matter generally, and specifically 
addressed the claimed issue, including notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.   

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of records pertinent to the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to 
assist the appellant by obtaining identified and available 
evidence needed to substantiate the claim.  The claim was 
subsequently readjudicated in the statement of the case. 
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The claimant 
was provided the opportunity to present pertinent evidence. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.  A 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision; and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  

There is a prior final decision on this matter, thus, before 
reaching the underlying claim of entitlement to service 
connection, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously 
denied claim-even though the RO recently reopened the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as the claim here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In determining whether any new evidence has been submitted 
that relates to an unestablished fact necessary to 
substantiate the claim, a review of the rules for 
establishing service connection for a disorder would be 
helpful.  These are found below.  

In this case, prior to the current appeal, the RO denied 
service connection for the cause of death in a May 1991 
rating decision.  That decision became final because the 
appellant failed to perfect a timely appeal to the Board.  38 
U.S.C.A. § 7105(b) and (c).   

The appellant filed her application to reopen the claim in 
March 2007.  In the course of the appellant's recent claim 
she has submitted a medical statement, discussed below, which 
the Board finds to contain new and material evidence on the 
matter.  The statement addresses the question of whether a 
service-connected disability was the cause of the veteran's 
death.  Such evidence was missing at the time of the last 
final decision of May 1991.  

In sum, the evidence not previously available and submitted 
since the last final decision on the matter relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  The statement was not available at 
the time of the last final denial; it is neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial, and it raises a reasonable possibility of 
substantiating the claim.  Thus, the evidence received since 
May 1991 is both new and material, and the requirements have 
been met to reopen the appellant's claim.  

III.  Entitlement to Service Connection for Cause of Death

The appellant asserts, in essence, that the veteran's death 
from the causes listed on his death certificate are related 
to service.  At the time of the veteran's death, service 
connection was not in effect for any disorder.   

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
diabetes mellitus or active tuberculosis may be established 
based on a legal "presumption" by showing that the conditions 
were manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307 and 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses. However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the instant matter, the official certificate of death 
shows that the veteran died in June 1990.  The certificate 
records that the immediate cause of death was determined to 
be respiratory arrest; with an antecedent cause of chronic 
obstructive pulmonary disease; an underlying cause of chronic 
pulmonary tuberculosis and chronic bronchitis; and other 
significant conditions contributing to death listed as 
diabetes mellitus and psoriasis.

Service medical records show no indications of any of these 
conditions.  The report of a physical examination in June 
1945 shows no abnormal evaluations of the lungs or endocrine 
system or otherwise referable to the conditions listed on the 
certificate of death.  The report of physical examination in 
February 1947 similarly shows no abnormalities referable to 
those conditions.  Evaluation was normal for the skin, lungs, 
and other systems and parts referable to the listed causes of 
death. 

Other than the certificate of death, there are no other 
medical records following service prior to a statement dated 
in April 2007 provided by Fernando D. Igrobay, M.D.  In that 
statement, Dr. Igrobay indicated that he had treated the 
veteran from 1988 until the time of his death in June 1990.  

In that statement, Dr. Igrobay provided opinions reflecting a 
relationship between the cause of the veteran's death and 
service.  He stated that the veteran was diagnosed to have 
pulmonary tuberculosis and was treated for that since 1945; 
and that based on history the veteran had on and off 
productive cough, chest pain and easy fatigability with 
weight loss, loss of appetite, and late afternoon fever 
during service.  Dr. Igrobay stated that the veteran received 
his first exposure to the bacteria causing chronic pulmonary 
tuberculosis in service.  He also stated that the veteran's 
susceptibility of his frail body and lower resistance was due 
to poor nutrition during and immediately after service in 
World War II, which caused the bacteria to multiply in his 
lungs.  He stated that the environmental and economic 
conditions triggered a lower body resistance and increased 
susceptibility to the bacterial infection, and thus to his 
pulmonary tuberculosis.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death. 

First, the record does not show a continuity of 
symptomatology (or treatment) following service and prior to 
the June 1990 certificate of death, with respect to any of 
the conditions listed as associated with the veteran's death.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  The conditions shown to be 
associated with the veteran's death are not shown to be 
present until many decades after service.  

Second, other than a statement made by Dr. Igrobay in 2007, 
there is no medical evidence establishing that a relationship 
is possible between any of the disorders that have been found 
to have caused or contributed to cause the veteran's death 
and his military service on a direct basis.  

To the extent that the 2007 statement provides evidence of a 
nexus between the cause of death and service, Dr. Igrobay 
only began treating the veteran in 1988.  He apparently made 
that statement based on a history provided by the veteran or 
appellant.  As such, the statement does not provide evidence 
that is probative in linking any then present disorder with 
service many decades before.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).

Third, as they may relate to the cause of the veteran's 
death, diabetes mellitus and active tuberculosis were not 
shown to have been manifested within the first post-service 
year. 38 C.F.R. §§ 3.307, 3.309 (2008).  

In sum, the Board finds that there is no probative evidence 
that any service-connected disability, "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions.  
Therefore, to the extent her arguments contain opinions as to 
the etiology of any of the conditions that caused the 
veteran's death, this is simply not competent or persuasive 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.   

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.

The decision here has been made based on the existing medical 
records.  If, however, in the future the appellant is able to 
provide information making it possible to obtain new and 
material evidence on this issue, the claim may then be 
reopened and readjudicated based on that new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


